         CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA



Obermiller Nelson Engineering, Inc., a
North Dakota corporation,                       No. 21-CV-463 (JRT/TNL)

                    Petitioner,

                                                RESPONDENT LANGSTON
                                                PEARSON ENTERPRISES, INC.
                                                DB/A HAYES AUTOMATION' S
                                                MEMORANDUM OF LAW IN
                                                RESPONSE TO PETITIONER'S
                                                MOTION TO DISMISS

River Tower Association, a Minnesota
Nonprofit corporation, and Langston
Pearson Enterprises, d/b/a Hayes
Automation,


                    Respondents


                                  INTRODUCTION

       Petitioner Obermiller Nelson Engineering, Inc. (hereinafter "ONE") recently filed a

Motion to Dismiss and/or Stay Arbitration of claims asserted by Respondent River Towers

Association (hereinafter "Association") against ONE in a separate arbitration. ONE's

Motion does not seek dismissal of any claims asserted against ONE by Respondent

Langston Pearson Enterprises, Inc. d/b/a Hayes Automation (hereinafter "Hayes") in the

arbitration.
          CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 2 of 13




      Hayes submits this Responsive Memorandum to clarify that all claims and

crossclaims asserted by the Association, Hayes, and ONE by and amongst one-another, are

all arbitrable pursuant to the parties' contracts and the doctrine of equitable estoppel.

Additionally, if this Court grants ONE's Motion to dismiss any claims asserted by the

Association based on existing stainless steel boiler flue piping, Hayes respectfully joins

that portion of ONE's Motion. Simply put, to the extent any time limitations under

Minnesota Statutes Section 541.051 bar claims of the Association against ONE related to

an existing stainless steel boiler flue piping, then all such claims are also barred against

Hayes.

                                     BACKGROUND

         It is undisputed that the Association entered into a contract with Hayes ("Prime

Contract") for the HVAC revitalization project at River Towers Condominiums. (Doc. 10-

3 at pp. 57-113). The Prime Contract provides that dispute resolution is to be resolved by

binding arbitration. (Doc. 10-3 at pp. 61-62; see also Doc. 10-3 at p. 88 ("The foregoing

agreement to arbitrate, and other agreements to arbitrate with an additional person or entity

duly consented to by parties to the Agreement, shall be specifically enforceable under

applicable law in any court having jurisdiction thereof.")).

         It is also undisputed that Hayes subcontracted design work under the Prime Contract

to ONE ("Subcontract"). (Doc. 1-1 at p. 74; Doc. 10-2 at pp. 95-105). ONE jointly created

the proposal for the project with Hayes that was submitted to the Association as the basis

 for forming both the Prime Contract and Subcontract. (Doc. 10-3 at pp. 100-112). This

 proposal was incorporated into the Prime Contract. (Doc. 10-3 at p. 64). And the

                                              2
        CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 3 of 13




Association's Demand for Arbitration noted that, on or about October of 2017, "Hayes and

ONE jointly presented to the Association an assessment of the River Towers HVAC system

and design alternatives that Hayes and ONE represented would meet certain objectives. . .

." (Doc. 10-3 at pp. 43   4),

      "The Subcontract between Hayes and ONE also expressly states ONE's contractual

obligations are provided toward Hayes, including any obligations flowing from the Prime

Contract." (Doc. 9 at p. 4. Petitioner's Memo. (citing (Doc. 1-1) at ECF p. 78

(Responsibilities of Subcontractor))). The Subcontract identified and incorporated the

Prime Contract by reference. (Doc. 10-3, pp. 113-114). Additionally, the Subcontract

provided the following:

       [ONE] shall be bound to Hayes not only by the terms of this Contract but
       also by the terms of the Prime Contract. To the extent that an arbitration
       proceeding or legal action between Owner and Hayes involves ~a act or
       omission of [ONE], [ONE] shall, if requested by Hayes, join in such
       arbitration proceeding or legal action as a party, it being specifically
       understood and agreed that [ONE] expressly consents to the jurisdiction an
       (sic) venue of, and agrees to be bound by ~a decision rendered in connection
       with, anv such arbitration proceeding or legal action. . . .

       [ONE], by signing this Subcontract, acknowledges that it has independently
       assured itself that all of the Prime Contract documents have been available
       to it, and confirms that it has examined all such documents and agrees that
       all of the aforesaid Prime Contract documents shall be considered a part
       of this Subcontract by reference thereto.

(Doc. 10-3 at p. 117) (emphasis added).

       After the Association initiated arbitration, "Hayes answered the Demand, cross-

claimed against ONE and requested joinder of ONE to the extent Hayes is found liable for

[the Association's] claims." (Doc. 9 at p. 5. Petitioner's Memo).
        CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 4 of 13




                                     ARGUMENT

      ONE argues that because it was not a signatory to the Prime Contract, the

Association cannot compel arbitration of its direct claims against ONE. The Subcontract

mandates arbitration by incorporation and reference to the Prime Contract. Further, the

Subcontract expressly provides that ONE must join the arbitration proceeding as a party,

consent to the jurisdiction and venue of the arbitration, and be bound by "any decision

rendered in connection with, any such arbitration" involving "any act or omission of

[ONE]." (Doc. 10-3 at p. 117) (emphasis added).

      ONE does not dispute its arbitration obligation under the Subcontract. ONE argues

that because it is anon-signatory to the Prime Contract, the Association may not arbitrate

direct claims against ONE. But the Association's Demand for Arbitration discussed the

relationship between the Prime Contract and Subcontract, specifically referencing and

attaching the Subcontract: "Hayes subcontracted with ONE to, among other things, design

and engineer the HVAC revitalization project for River Towers and to serve as the engineer

of record. . . . An arbitration clause is included on page 5 of the subcontract under the

heading `Responsibilities of Subcontractor."' (Doc. 10-3 at p. 53). Thus, the Association

seeks to arbitrate claims against ONE by invoking the arbitration clause of the Subcontract,

as well as the Prime Contract.

       Therefore, the question here must be analyzed from both ends: (1) whether the

Association, as a signatory to the Prime Contract, may arbitrate direct claims against ONE,




                                             4
         CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 5 of 13




a non-signatory to the Prime Contract; and (2) whether the Association, as anon-signatory

to the Subcontract, may arbitrate its claims against ONE, a signatory to the Subcontract.

   I.      THE ASSOCIATION. MAY JOIN ONE ANON-SIGNATORY TO THE PRIME
           CONTRACT, TO THE ARBITRATION BECAUSE THE SUBCONTRACT
           INCORPORATES THE PRIME CONTRACT BY EXPRESS REFERENCE AND
           EQUITABLE ESTOPPEL REQUIRES REFERENCE TO THE PRIME CONTRACT FOR
           ALL UNDERLYING CLAIMS ASSERTED BY THE PARTIES.


        "[A] willing signatory seeking to arbitrate with anon-signatory that is unwilling

must establish at least one of the five theories described in Thomson-CSF, S.A. v. Am.

Arbitration Assn, 64 F.3d 773, 776 (2d Cir. 1995)." CD Partners, LLC v. Grizzle, 424 F.3d

795, 799 (8th Cir. 2005), quoting Merrill Lynch Inv. Managers v. Optibase, Ltd., 337 F.3d

125, 131-32 (2d Cir. 2003). "Those five theories are (1) incorporation by reference; (2)

assumption; (3) agency; (4) veil-piercing/alter ego; and (5) estoppel." Reid v. Doe Run Res.

Corp., 701 F.3d 840, 846 (8th Cir. 2012) citing Thomson-CSF, 64 F.3d at 776; see also

LEI Packaging, LLC v. Emery Silfurtun Inc., 2015 U.S. Dist. LEXIS 170722, at *11 (D.

Minn. Dec. 22, 2015).

           a. The Prime Contract and Arbitration Clause Therein were Incorporated
              into the Subcontract by Reference.

        Here, the Subcontract expressly incorporates the Prime Contract. (Doc. 10-3, pp.

113-114, 117). The Subcontract further provides:

        [ONE] shall be bound to Hayes not only by the terms of this Contract but
        also by the terms of the Prime Contract. To the extent that ~a arbitration
        proceeding or legal action between Owner and Hayes involves ~a act or
        omission of [ONE], [ONE] shall, if requested by Hayes, join in such
        arbitration proceeding or legal action as a party, it being specifically
        understood and agreed that [ONE] expressly consents to the jurisdiction an
        (sic) venue of, and agrees to be bound by an decision rendered in connection
        with, any such arbitration proceeding or legal action.
         CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 6 of 13




      [ONE], by signing this Subcontract, acknowledges that it has independently
      assured itself that all of the Prime Contract documents have been available
      to it, and confirms that it has examined all such documents and agrees that
      all of the aforesaid Prime Contract documents shall be considered a part
      of this Subcontract by reference thereto.

(Doc. 10-3 at p. 117) (emphasis added).

       ONE concedes it is bound to arbitrate Hayes' claims pursuant to the Subcontract.

The Subcontract only calls for arbitration when arbitration has been initiated under the

Prime Contract between the Association and Hayes. The arbitration clause in the Prime

Contract is incorporated by reference in the Subcontract; therefore, ONE is bound to

arbitrate all claims by and between the parties to the arbitration, including direct claims

asserted by the Association against ONE.

           b. The Doctrine of Equitable Estoppel Permits Arbitration of Claims by
              and between the Parties.

       Minnesota has not specifically addressed how equitable estoppel applies in the

arbitration context. See King Cole Foods, Inc. v. Superi~alu, Inc. (In re Wholesale Grocery

Prods. Antitrust Litig.), 707 F.3d 917, 921 (8th Cir. 2013). King Cole then applied federal

law to the context of whether anon-signatory, under the facts of that case, could bind a

signatory to arbitrate claims. Id. at 921-922. But we must first address ONE's argument

because anon-signatory attempting to bind a signatory to an arbitration agreement is

distinct from a signatory attempting to bind anon-signatory. Nitro Distrib., Inc. v. Alticor,

Inc., 453 F.3d 995, 999 (8th Cir. 2006). Since Minnesota law does not specifically provide

 precedential authority on this issue, courts have applied federal law.



                                              D
        CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 7 of 13




      "Nonsignatories can be bound to an arbitration agreement when they directly benefit

from the agreement." Reid v. Doe Run Res. Corp,, 701 F.3d 840 at 846 (citing Thomson-

CSF, 64 F.3d at 776). Reid then adopted the Fifth Circuit's two-prong "direct benefits

estoppel" analysis to determine whether "a party can become bound to an agreement `(1)

by knowingly seeking and obtaining 'direct benefits' from that contract; or (2) by seeking

to enforce the terms of that contract or asserting claims that must be determined by

reference to that contract."' Id. (quoting Noble Drilling Servs. v. Centex USA, Inc., 620

F.3d 469, 473 (5th Cir. 2010)). At least two Minnesota District Courts have acknowledged

that Reid adopted the "direct benefits estoppel" two-prong analysis and then also applied

it to determine whether anon-signatory can be bound to an arbitration provision. See LEI

Packaging, LLC v. Emery Silfurtun Inc., 2015 U.S. Dist. LEXIS 170722, at * 16-18 (D.

Minn. Dec. 22, 2015); ResCap Liquidating Trust v. LendingTree, LLC, 2020 U.S. Dist.

LEXIS 48632, *81-82 (D. Minn. Mar. 20, 2020).

       Under the doctrine of equitable estoppel, Courts consider the parties' conduct after

the contract was executed to determine whether the non-signatory embraced and benefitted

from it. See E-I DuPont de Nemours & Co. v. Rhone Poulenc Fiber &Resin Intermediates,

S.A.S., 269 F.3d 187, 200 & n.7 (3d Cir. 2001).

       Here, ONE knowingly sought and obtained direct benefits from the Prime Contract

and asserted claims that must be determined by reference to the Prime Contract. ONE

jointly created the proposal for the project with Hayes that was submitted to the Association

as the basis for forming both the Prime Contract and Subcontract. (Doc. 10-3 at pp. 100-

112). This proposal was incorporated into the Prime Contract. (Doc. 10-3 at p. 64). And

                                             7
           CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 8 of 13




the Association's Demand for Arbitration noted that, on or about October of 2017, "Hayes

and ONE jointly presented to the Association an assessment of the River Towers HVAC

system and design alternatives that Hayes and ONE represented would meet certain

objectives. . . ." (Doc. 10-3 at pp. 43-44).

          Moreover, ONE is expressly referenced in the Prime Contract, including ONE's

hourly billing rate as the design consultant for the project. (Doc. 10-3 at pp. 62, 64). As

previously discussed, the Subcontract expressly incorporates the terms of the Prime

Contract. ONE also asserted crossclaims against Hayes that stem from the Prime Contract,

including contribution and indemnity for the Association's claims and to collect unpaid

invoices ONE submitted to Hayes for work it allegedly performed on the project—ONE's

design work is the core of the dispute between the parties. (Doc 10-2 at p. 15). Accordingly,

equitable estoppel prevents ONE from avoiding arbitration of the Association's claims

because all claims and provisions at issue under the Subcontract require enforcement and

reference to the Prime Contract.

    II.      THE ASSOCIATION, ANON-SIGNATORY TO THE SUBCONTRACT, MAY INVOKE
             THE ARBITRATION CLAUSE THEREUNDER TO ARBITRATE DIRECT CLAIMS
             AGAINST ONE BECAUSE THE RELATIONSHIP OF THE PARTIES, ISSUES, AND
             AGREEMENTS ARE CLOSELY INTERTWINED.

          In certain circumstances, anon-signatory to an arbitration agreement can be bound

to it under traditional principles of contract law. PRMEnergy Sys. v. Primenergy, L.L.C.,

592 F.3d 830, 834 (8th Cir. 2010). The Eighth Circuit has held that anon-signatory may

compel a signatory to arbitrate when "the relationship between the signatory and

 nonsignatory defendants is sufficiently close that only by permitting the nonsignatory to


                                               8
           CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 9 of 13




invoke arbitration may evisceration of the underlying arbitration agreement between the

signatories be avoided," or when "the signatory to a written agreement containing an

arbitration clause must rely on the terms of the written agreement in asserting its claims

against the nonsignatory." CD Partners, LLC v. Grizzle, 424 F.3d 795, 799 (8th Cir. 2005);

see also Bt~oughton v. Hold Bros. On-Line Inv. Servs., Inc., 2002 U.S. Dist. LEXIS 15061,

*18-21 (D. Minn. Aug. 12, 2002) (discussing equitable estoppel in arbitration context

under the two-prong analysis and Minnesota's approach to the same where claims involve

a close relationship between signatory and non-signatory parties).

       "A willing nonsignatory seeking to arbitrate with a signatory that is unwilling may

do so under what has been called an alternative estoppel theory which takes into

consideration the relationships of persons, wrongs, and issues . . . ."' CD Partners, 424 F.3d

at 799.

          As the first sentence of ONE's Memorandum states, "[b]y written subcontract,

[ONE] provided certain mechanical and electrical engineering services to [Hayes] in

connection with Hayes' design-build prime contract with [the Association] for HVAC

upgrades to the Association's residential buildings." (Doc. 9 at p. 1) (emphasis added).

ONE further explained that the scope of professional services it provided for the project

were defined in the Subcontract. (Doc. 9 at p. 3). The Subcontract defines the owner of the

project as the Association, expressly incorporates the Prime Contract, and provides the

scope of work ONE was to perform in accordance with the Prime Contract. (Doc. 10-3, pp.

113-114, 117).



                                              E
        CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 10 of 13




       ONE jointly created the proposal for the project with Hayes that was submitted to

the Association as the basis for forming both the Prime Contract and Subcontract. (Doc.

10-3 at pp. 100-112). This proposal was incorporated into the Prime Contract. (Doc. 10-3

at p. 64). The Prime Contract mandates arbitration of claims between the Association and

Hayes. (Doc. 10-3 at pp. 61-62, 88). The Subcontract incorporates the Prime Contract and

requires ONE to join the arbitration. (Doc. 10-3, pp. 113-114, 117). After the Association

filed its demand for arbitration, Hayes asserted crossclaims against ONE and joined ONE

to the arbitration. (Doc. 10-2 at pp. 106-117).

       The Association's Demand for Arbitration discussed the relationship between the

Prime Contract and Subcontract, specifically referencing and attaching the Subcontract:

"Hayes subcontracted with ONE to, among other things, design and engineer the HVAC

revitalization project for River Towers and to serve as the engineer of record. . . . An

arbitration clause is included on page 5 of the subcontract under the heading

`Responsibilities of Subcontractor."' (Doc. 10-3 at p. 53). Thus, the Association seeks to

arbitrate claims against ONE by invoking the arbitration clause of the Subcontract, as well

as the Prime Contract. This makes sense where the parties and agreements are intimately

connected from formation of the agreements through allegations of breaches of the same.

        Simply put, ONE has been intimately involved with defining the project scope that

was incorporated into both the Prime Contract and Subcontract. ONE now seeks to avoid

 arbitration of the Association's claims against it solely because it did not sign an arbitration

 agreement directly with the Association. But the two agreements are not entirely separable;

 claims arising under one agreement require reference to the other. Therefore, even though

                                               10
           CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 11 of 13




ONE did not sign an arbitration agreement with the Association, whether the Association

seeks to arbitrate its direct claims against ONE under the arbitration clause of either the

Prime Contract or Subcontract, the doctrine of equitable estoppel requires arbitration to

avoid evisceration of the underlying agreements that ONE attempts to both claim benefits

thereunder and disconnect itself therefrom.

   III.      HAYES JOINS ONE'S MOTION TO DISMISS THE ASSOCIATION'S CLAIMS
             THAT ARE BASED ON THE EXISTING STAINLESS STEEL FLUE BOILER PIPING
             AS TIME-BARRED.

       ONE argues that Minnesota Statues Section 541.051 bars any claims asserted by the

Association predicated on an existing stainless steel boiler flue piping condition. Hayes

joins this portion of ONE's Motion. If the Court determines that any claims asserted by the

Association based on the existing condition of the stainless-steel flue boiler piping are time-

barred by the statute of limitations/repose under Section 541.051, those claims are barred

equally against both ONE and Hayes.

          Actions involving damages arising out of an alleged defective and unsafe condition

of an improvement to real property are limited byboth atwo-year statute of limitations and

a ten-year statute of repose. Minn. Stat. § 541.051, subd. 1(a). The statute encompasses

both direct claims and claims for contribution and indemnity. See Brink v. Smith Cos.

Constr., 703 N.W.2d 871, 875 (Minn. Ct. App. 2005), rev. denied (Minn. Dec. 21, 2005).

The relevant statute reads in pertinent part:

          Except where fraud is involved, no action by any person in contract, tort, or
          otherwise to recover damages for any injury to property, real or personal, . .
          . arising out of the defective and unsafe condition of an improvement to real
          property, shall be brought against any person performing or furnishing the
          design, planning, supervision, materials, or observation of construction or

                                                11
        CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 12 of 13




      construction of the improvement to real property . . ,more than two years
      after the cause of action accrues . . .nor in any event shall such a cause of
      action accrue more than ten years after substantial completion of the
      construction.

Minn. Stat. § 541.051, subd. 1(a). While this statute contains both the limitations and

repose provisions, it is important to understand their operation separately. The statute of

limitations mandates that a cause of action be brought within a specified period of time

after it accrues (viz., two years). However, the statute of repose, as highlighted above,

prevents a cause of action from accruing more than ten years following substantial

completion of an improvement to real property, regardless of whether or not the plaintiff

has discovered the injury. Thus, while the statute of limitations bars a cause of action if it

is not brought within two years after discovery, the statute of repose terminates any right

of action that may have existed following ten years from substantial completion of

construction.

       ONE argues that any claims related to the stainless-steel boiler flue piping are time-

barred under the two-year statute of limitations. Hayes adds that any such claims are also

time-barred by the ten-year statute of repose. The River Towers Condominium building

was originally constructed in the mid-1960s. (Doc, 10-3 at p. 43). "With the exception of

a chiller replacement in 2001, and some minor repairs and equipment replacements over

the years, the heating, ventilation and air conditioning system (`HVAC system') at River

Towers was about 50 years old." (Doc. 10-3 at p. 43). As pointed out by ONE, the Prime

Contract expressly references the "existing stainless steel flue piping." (Doc 1-1 at p.18).

The Association represented that this was a condition of the property that existed since


                                              12
        CASE 0:21-cv-00463-JRT-TNL Doc. 24 Filed 03/26/21 Page 13 of 13




original construction, completed more than 50 years prior to entering the Prime Contract.

Therefore, whether the Association asserts any claims related to the existing stainless steel

flue piping based on its actual, original condition that existed on its property for more than

50 years (i.e., that it was not lined with stainless steel), or the Association's

misrepresentation in the Prime Contract of the "existing stainless steel flue piping," such

claims are time-barred under Minnesota Statutes Section 541.051.

                                      CONCLUSION

       Based on the foregoing, Respondent Langston Pearson Enterprises, Inc. d/b/a Hayes

Automation respectfully submits that all claims by and between Petitioner and Respondents

are arbitrable. Additionally, Respondent Hayes joins Petitioner's Motion to dismiss any

claims asserted by the Association based on an existing stainless steel boiler flue piping as

time-barred under Minnesota Statutes Section 541.051 against all parties.

                                           Respectfully submitted,

Dated: March 26, 2021                       WALDECK LAW FIRM P.A.


                                            By: /s/Peter M. Waldeck
                                            Peter M. Waldeck (0306058)
                                            121 South Eighth Street, Suite 1400
                                            Minneapolis, MN 55402
                                            Telephone: 612.37 5.15 50
                                            Attorneys for Respondents Rive^ Tower
                                            Association, and Langston Pearson Enterprises,
                                            Inc., d/b/a Hayes Automation
                                            pwaldeclz(a~waldeckpa. com




                                               13
